 

Case 4:19-cv-00094-RH-GRJ Document 65 Filed 09/25/19 Page 1 of 2

RECIEVED
UNION CORRECTIONAL INSTITUTION Grover W. Peavy #543638
GEP Ie Union Correctional Institution
ay. Hi P.O. Box 1000
" FORMAILING Raiford, Florida 32083

Clerk of Court

U.S. Northern District Court
111 N. Adams Strreet
Tallahassee, FL 32301-7730

In Re: REQUEST FOR ATTORNEY ADDRESS
Demler v. Inch, Case Number: 4:19-cv-00094-MW-CAS

 

Dear Honrable Clerk:

On 9/10/2019, I sent a document to the attorney of record for the class action
mentioned above to the following address:

Joshua A. Glickman

Attorney At Law

Social Justice Law Collective,PL [OLD ADDRESS]
974 Howard Avenue

Dunedin, Florida 34698

This was the address given on the complaint filed but my document was “returned
to sender unable to forward”, would you please send me the following:

1. Send me the new attorney for Plaintiff's address.
2. Send me a print out of the docket sheet of the case

Thank you for your time and assistance in this matter.

Ae \
/s/ uw) , SES
Grover W. Peavy #543638

Plaintiff pro se

- Page | of 1 -
 

 

GROELK GD. Bao. 53637
G2-2052 . .
Unio CareREe tonmG Pas behkekege)
2 OSer Loooe

Ba Coed) EO. 22078

it gestae U.S. POSTAGE f
ce vt "aha ae! > , (a=

  

 

ait eet np. 32083 ¢ an
Pe iedereekee: 02 1 USK
atte! 0001403805 SEP 23 2019

 

fa

|

 
 

U.S. Norte oS Corgan

LIL N. Adams STeeetT

LEGAL MAIL Vatrahassec, EL. 2236(-7730
i

THCRTENT: AEC PF SET: ITs papel gang MTG] PAH pdf pjplypepha lf

Case 4:19-cv-00094-RH-GRJ Docyment 65 Filed 09/25/19 Page 2 O
